Having found that Collins did not consent to the removal of the automobile from Wood county to Smith county, the court erred when he concluded that the mortgage was void as to Reeves, because it was not recorded in the latter county within four mouths from the time the car was removed there. It has been repeatedly held that, if mortgaged property is removed without the consent of the mortgagee from the county in which the mortgage was duly registered to another county, the failure to have it registered in the new county within four months from the date of such removal does not invalidate the mortgage. Spikes v. Brown,49 S.W. 726; Hughes v. Smith, 61 Tex. Civ. App. 443, 129 S, W, 1142; Goggan v. Synnott, 63 Tex. Civ. App. 530,134 S.W. 1184; Triplett v. Stone, 145 S.W. 660; Brinberry v. White, 167 S.W. 205. In such a case the registration in the original county is notice to persons dealing with the property in any other county in the state, at least during the four months immediately following its removal from such original county. Ames Iron Works v. Chinn, 15 Tex. Civ. App. 88, 38 S.W. 247; Brinberry v. White, 167 S.W. 205. The mortgagee not having consented to the removal, mere knowledge on his part that the property had been moved would not make the authorities cited inapplicable to the case.
The judgment will be so reformed as to foreclose the mortgage in question in favor of appellant against Gillenwater and Reeves, and, as so reformed, it will be affirmed.